Title: From George Washington to Timothy Pickering, 15 June 1778
From: Washington, George
To: Pickering, Timothy


                    
                        Dear Sir
                        Head Quarters Valley Forge 15th June 1778
                    
                    I am favd with yours of the 9th instant. I have directed the Blankets to be brought forward to Camp, after the North Carolinians are supplied the remainder shall be distributed among the troops who most want—The draughts from the Army for Teamsters, Mechanics and persons of different occupations are so great, that our return, upon command, amounts to almost half the effective fit for duty. And what is worse they scarce ever come back. At the Rate Capt. Coren is going on he will soon make up as many Cannisters as will supply the want of Cartouch Boxes, and for that, and the Reasons I have just given I have not ordered any Workmen from the Army. I am &c.
                